DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 December 2020 has been entered.

Claim Objections
Claims 1, 8, 21 and 22 are objected to because of the following informalities:  the phrase “wherein the biocompatible MAS is optionally be functionalized…” should be rewritten as “wherein the biocompatible MAS is optionally functionalized…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5, 8, 11-13, 15, 16 and 21-23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to independent claims 1, 8, 21 and 22, the limitation “wherein the biocompatible MAS is optionally be functionalized…” renders the claim indefinite 

Independent claims 1, 8, 21 and 22 recite the limitation "the biocompatible micropillar arrays" in the most recent amendment.  There is insufficient antecedent basis for this limitation in the claim.  Although the claims previously introduce “a biocompatible micropillar array substrate”, there is no previous mention of “a biocompatible micropillar array” formed on or with the substrate or any other feature of the claimed method.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 20150368599) in view of Jung (US 20160202123) and Agrawal (US 20030148401).
	With respect to claim 1, Maher discloses a method for preparing a biocompatible micropillar array substrate (MAS) with multiple micropillars.  The method involves preparing a replica (Figure 4C:330) based on a silicon MAS with multiple micropillars (Figure 3C:336).  This is described in at least paragraph [0053] (“the inner mold 330 can be fabricated using a rigid master mold. For example, in some implementations, a mold made from a rigid material may be more durable and longer lasting than one made from a soft material…In some implementations, the master mold can be formed from silicon or a metal such as aluminum or nickel”).  Paragraph [0051] states that the replica may be made from PDMS.  The biocompatible MAS is prepared by imprinting the replica on a layer of biocompatible polymer (Figure 4J:450), wherein a configuration of the multiple micropillars of the silicon MAS and a configuration of the multiple micropillars of the biocompatible MAS are the same.  This is described in paragraphs [0042]-[0069].    At least paragraph [0061] indicates that the flat substrate may be deformable by describing the process in which the replica is imprinted on the biocompatible MAS substrate.  Generally speaking, Maher discusses the use of deformable materials throughout the reference.  Paragraph [0049] further teaches that the micropillars may have a cylindrical shape (“the macropillar 334a may have a circular cross-sectional shape”).  Paragraphs [0041] and [0057]-[0065] also describe a process in which the biocompatible micropillar 
Jung discloses a method for preparing a replica based on a silicon substrate with multiple micropillars.  The Jung shows in Fig. 1, Step 1 that a polymer film is coated onto a silicon substrate template, so that the polymer film has indentations that complement the micropillars of the silicon substrate.  The polymer film is then peeled off to create a replica.  Jung teaches in at least paragraph [0088] that the surfaces of the silicon substrate is treated hexamethyldisilazane and/or PDMS in order to create a low surface energy that allows the replica polymer to more readily be separated from the silicon substrate.
Before the effective filing date of the claimed invention, it would have been obvious to modify the Maher method so that the silicon master mold is treated with HMDS and/or PDMS before the replica is formed over it.  Jung teaches that these two techniques each cause a silicon substrate to exhibit low surface energy that facilitates the separation of a replica mold.  Those of ordinary skill would have found this modification to be useful because the Maher method requires the replica to be quickly and completely removed from the silicon master mold after the replica has been imprinted into the indentations of the silicon MAS.  It is prima facie obvious to use a known technique to improve similar methods in the same way.  See MPEP 2143.

Maher further states that the layer of biocompatible polymer (Figure 4J:450) is formed by coating a flat substrate (Figure 4J:470) with the biocompatible polymer.  
Agrawal discloses a method for preparing a biocompatible micropillar array substrate comprising a plurality of micropillars (Figure 2A:201).  At least paragraphs [0094]-[0101] and [0135] that each micropillar may be approximately 10 microns in height and spaced apart from neighboring micropillars by approximately 2 microns.  See also Fig. 2A.
Before the effective filing date of the claimed invention, it would have been obvious to consider other similar values, such as 10 microns, for the height of each Maher micropillar, especially given that it is well within the ability of one of ordinary skill to optimize result effective variables (here, height and spacing distance) through routine experimentation.  Agrawal shows that it is known to provide a micropillar array with micropillars spaced apart less than 10 microns from each other and each having a height of 10 microns or less, and that these dimensions may facilitate analysis methods related to gene discovery, disease diagnosis, genotyping, protein expression, elucidating metabolic responses, drug design, drug discovery and toxicology.  More specifically, Agrawal teaches that it is obvious to optimize micropillar shape and size to improve the immobilization and study of compounds and/or biomolecules of interest.  prima facie obvious.  See MPEP 2144.04.

	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 20150368599) in view of Jung (US 20160202123) and Agrawal (US 20030148401) as applied to claim 1, and further in view of Viasnoff (US 20160214107).
	Maher, Jung and Agrawal disclose the combination as described above.  Maher teaches that the layer of biocompatible material is pressed into the replica during an imprinting step that involves heating and the application of pressure, and then subsequent cooling.  See at least paragraphs [0057]-[0064] (“second platen 465 can be heated and the platform 423 can be formed from a rigid material selected to have a relatively high thermal conductivity, so that heat from the second platen 465 is efficiently transferred to the substrate 450”).  Maher states that heating enables the biocompatible polymer to imprint into the indentations of the replica when the replica is placed on top of the polymer.  It is unclear, however, if this includes “flowing” the biocompatible polymer into the indentions of the replica.
	Viasnoff discloses a method of preparing a biocompatible substrate with multiple features.  The method includes preparing a replica based on a silicon substrate with multiple features and preparing a biocompatible substrate by imprinting the replica on a layer of biocompatible polymer, such that the configuration of the multiple features of 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Maher method involves “flowing” the biocompatible polymer into the indentations of the replica.  Viasnoff teaches that this is a common way to carry out a biocompatible molding process in which small features are created on biocompatible layer by flowing a curable liquid polymer into the indentations of the replica.  One of ordinary skill would have considered this as an alternative and functionally equivalent way to prepare a micropillar array.  It is prima facie obvious to use a known technique to improve similar methods in the same way.  See MPEP 2143.

Claims 8, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 20150368599) in view of Duch (US 20110160869), Zheng (US 20170038285), Agrawal (US 20030148401) and Morgan (US 20090018033).
	With respect to claims 8 and 11-13, Maher teaches the method as described above.  As previously noted, Maher teaches that the method involves preparing a replica (Figure 4C:330) based on a silicon MAS with multiple micropillars (Figure 3C:336).  This is described in at least paragraph [0053] (“the inner mold 330 can be 
	Duch discloses a method for manufacturing a biocompatible microfluidic substrate.  Duch states in at least paragraph [0117] that known colloidal lithography techniques (e.g. by polystyrene beads) are used to etch features into microfluidic channels.  Paragraph [0150] describes that exposed areas of the substrate are etched using an aqueous solution containing NH4F and H2O2.
	Zheng discloses a method for manufacturing a biocompatible microfluidic substrate.  Zheng teaches in paragraphs [0017] and [0129] that the substrate is immersed in a first aqueous solution containing NH4F, AgNO3 and H2O2, and then in a second aqueous solution containing NH4F and H2O2.  
	Before the effective filing date of the claimed invention, it would have been obvious to use essentially any known etching technique to prepare the silicon master 

Maher further states that the layer of biocompatible polymer (Figure 4J:450) is formed by coating a flat substrate (Figure 4J:470) with the biocompatible polymer.  Maher further teaches in at least paragraphs [0007] and [0015] that the thickness of the biocompatible polymer layer is between 0.5-25 microns.  The Maher substrate is three-dimensional and therefore is extended in an x-plane, a y-plane and a z-plane, wherein height is measured in the z-plane.  Maher additionally teaches in paragraphs [0010] [0038], [0039] and [0050] that the height of each micropillar may be about 50 microns, and that adjacent micropillars may be spaced approximately 50 microns from each other.  This, however, is outside of the claimed values of “less than 10 µm”.

Before the effective filing date of the claimed invention, it would have been obvious to consider other similar values, such as 10 microns, for the height of each Maher micropillar, especially given that it is well within the ability of one of ordinary skill to optimize result effective variables (here, height and spacing distance) through routine experimentation.  Agrawal shows that it is known to provide a micropillar array with micropillars spaced apart less than 10 microns from each other and each having a height of 10 microns or less, and that these dimensions may facilitate analysis methods related to gene discovery, disease diagnosis, genotyping, protein expression, elucidating metabolic responses, drug design, drug discovery and toxicology.  More specifically, Agrawal teaches that it is obvious to optimize micropillar shape and size to improve the immobilization and study of compounds and/or biomolecules of interest.  See paragraphs [0003] and [0066].  Absent a showing of criticality, it would have been obvious to slightly enlarge or reduce the size of the Maher micropillars.  Mere changes in size or shape that produce to predictable results are generally considered to be prima facie obvious.  See MPEP 2144.04.


	Morgan discloses a method for forming and using a biocompatible micropillar array substrate having a plurality of recesses (Figure 2:32).  Morgan states in at least paragraph [0046] that the recesses are coated with a variety of coating layer materials, including those that contain an amine group, such as chitosan.  
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Maher method so that the biocompatible polymer includes an amine group.  Morgan states that chitosan materials are effective for providing additional stability to a substrate and enabling the adhesion of cell aggregates.  Indeed, Morgan directly teaches that “[t]he selection of the appropriate coating material for use in the device of the invention is within the level of skill in the art”, which includes coatings that contain an amine group, such as chitosan.


	With respect to claim 15, Maher, Duch, Zheng, Agrawal and Morgan disclose the combination as described above.  Maher states that the biocompatible polymer may be polystyrene in at least paragraph [0055].

With respect to claim 16, Maher, Duch, Zheng, Agrawal and Morgan disclose the combination as described above.  Maher further states that the layer of biocompatible polymer (Figure 4J:450) is formed by coating a flat substrate (Figure 4J:470) with the .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 20150368599) in view of Duch (US 20110160869), Zheng (US 20170038285) and Agrawal (US 20030148401).
With respect to claims 21 and 22, Maher teaches the method as described above.  As previously noted, Maher teaches that the method involves preparing a replica (Figure 4C:330) based on a silicon MAS with multiple micropillars (Figure 3C:336).  This is described in at least paragraph [0053] (“the inner mold 330 can be fabricated using a rigid master mold. For example, in some implementations, a mold made from a rigid material may be more durable and longer lasting than one made from a soft material…In some implementations, the master mold can be formed from silicon or a metal such as aluminum or nickel”).  Paragraph [0051] states that the replica may be made from PDMS.  The biocompatible MAS is prepared by imprinting the replica on a layer of biocompatible polymer (Figure 4J:450), wherein a configuration of the multiple micropillars of the silicon MAS and a configuration of the multiple micropillars of the biocompatible MAS are the same.  This is described in paragraphs [0042]-[0069].  At least paragraph [0053] indicates that the flat substrate may be flexible (deformable) or rigid.  Although Maher teaches that the silicon MAS is etched using a lithography 
	Duch discloses a method for manufacturing a biocompatible microfluidic substrate.  Duch states in at least paragraph [0117] that known colloidal lithography techniques (e.g. by polystyrene beads) are used to etch features into microfluidic channels.  Paragraph [0150] describes that exposed areas of the substrate are etched using an aqueous solution containing NH4F and H2O2.
	Zheng discloses a method for manufacturing a biocompatible microfluidic substrate.  Zheng teaches in paragraphs [0017] and [0129] that the substrate is immersed in a first aqueous solution containing NH4F, AgNO3 and H2O2, and then in a second aqueous solution containing NH4F and H2O2.  
	Before the effective filing date of the claimed invention, it would have been obvious to use essentially any known etching technique to prepare the silicon master mold of Maher.  Maher authorizes essentially any available method (“such as micromachining or lithography”) for fabricating the silicon substrate.  Duch and Zheng each show that colloid lithography procedures that utilize polystyrene beads and/or silver nanoparticles are well documented and recognized in the art as effective means for creating precise microfeatures and microchannels on a silicon substrate.  Duch, in particular, teaches that colloid lithography techniques may create nanoscale features, such as projections, depressions, etc., in a precise and repeatable manner (see paragraphs [0117] and [0144] “Patterning by colloidal lithography: Here, it is possible to nano-pattern surfaces by depositing colloidal particles (e.g. polystyrene or the protein ferritin), which assemble in a short-range ordered pattern. These particles can e.g. be 

Maher further states that the layer of biocompatible polymer (Figure 4J:450) is formed by coating a flat substrate (Figure 4J:470) with the biocompatible polymer.  Maher further teaches in at least paragraphs [0007] and [0015] that the thickness of the biocompatible polymer layer is between 0.5-25 microns.  The Maher substrate is three-dimensional and therefore is extended in an x-plane, a y-plane and a z-plane, wherein height is measured in the z-plane.  Maher additionally teaches in paragraphs [0010] [0038], [0039] and [0050] that the height of each micropillar may be about 50 microns, and that adjacent micropillars may be spaced approximately 50 microns from each other.  This, however, is outside of the claimed values of “less than 10 µm”.
Agrawal discloses a method for preparing a biocompatible micropillar array substrate comprising a plurality of micropillars (Figure 2A:201).  At least paragraphs [0094]-[0101] and [0135] that each micropillar may be approximately 10 microns in height and spaced apart from neighboring micropillars by approximately 2 microns.  See also Fig. 2A.
Before the effective filing date of the claimed invention, it would have been obvious to consider other similar values, such as 10 microns, for the height of each Maher micropillar, especially given that it is well within the ability of one of ordinary skill to optimize result effective variables (here, height and spacing distance) through routine experimentation.  Agrawal shows that it is known to provide a micropillar array with prima facie obvious.  See MPEP 2144.04.

With respect to claim 23, Maher, Duch, Zhen and Agrawal disclose the combination as described above.  Maher further teaches in at least paragraphs [0006], [0011] and [0055] that polystyrene materials are used to prepare the biocompatible MAS.  Similarly, Duch and Agrawal discuss the use of polystyrene, PGLA and chitosan substrates (“At least a part of said surface may comprise a polymer chosen from among polystyrene, polycaprolactone polylactic acid, poly(lactic-co-glycolic acid, chitosan or a combination thereof”).  Maher shows in Figures 4A-4P that the configuration of the micropillars of the silicon MAS are the same as that of the biocompatible MAS.  At least paragraphs [0057]-[0065] describe a process in which the substrate placed under pressure and heated during imprinting.  Temperature, pressure and duration are result-effective variables that may be optimized through routine experimentation.  It is well within the ability of one of ordinary skill to consider different temperatures, pressures .

Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Maher does not teach the claimed deformable flat substrate.  However, at least paragraph [0061] of Maher describe a process in which the replica is imprinted on the biocompatible MAS substrate.  The biocompatible MAS substrate must be deformable because a platen is pressed into it to create the corresponding micropillars (“allowing the inner mold 330 to pass through the upper surface of the substrate 450. As the material of the substrate 450 is displaced by the inner mold 330, the level of the upper surface of the substrate 450 rises…The molding process can continue until the inner mold 330 is positioned in contact with the outer mold 300, or until the inner mold 300 reaches a desired depth within the substrate 450”).
Applicant additionally argues against the combination of Maher with Jung, Duch and Agrawal by stating that the secondary references do not teach the claimed invention in whole (“Jung does not suggest anything other than merely the SERS device manufacturing system…”) ; (“Agrawal does not suggest anything other than merely the aspect ratio of the pillars…”).  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799